 


110 HR 703 IH: National Nuclear Security Administration Accountability Act
U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 703 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2007 
Mr. Barton of Texas (for himself, Mr. Dingell, Mr. Hastert, Mr. Stupak, and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Department of Energy to oversee certain safety, security, and health functions of the National Nuclear Security Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Nuclear Security Administration Accountability Act. 
2.FindingsCongress finds the following: 
(1)Since Congress created the separately organized National Nuclear Security Administration (NNSA) within the Department of Energy in 1999, NNSA facilities have experienced an inordinate number of security incidents relating to the mishandling of classified information. The frequency of serious security breaches has recently accelerated.  
(2)These incidents continue to occur even though the National Nuclear Security Administration Act (title XXXII of the National Defense Authorization Act for Fiscal Year 2000; Public Law 106–65; 50 U.S.C. 2401 et seq.) specifically empowered NNSA with the responsibility to oversee and enforce safeguards and security (including cyber security), worker health and safety, and other vital functions to ensure that site contractors operate the weapons laboratories to protect workers and safeguard the Nation’s secrets.  
(3)In 2004, NNSA ordered a stand-down of all operations at Los Alamos National Laboratory (LANL), Los Alamos, New Mexico, for seven months due to multiple security incidents that occurred in 2003 and 2004 relating to the mishandling of classified removable electronic media. According to NNSA, the stand-down at LANL cost the American taxpayers as much as $370,000,000. 
(4)In 2005, the names, Social Security numbers, and other personal information relating to the security clearance status of more than 1,500 NNSA employees were stolen by hackers that used the Internet to gain complete control of NNSA computer networks. NNSA discovered this event in 2005; however, the head of the NNSA, the Administrator for Nuclear Security, refused for over nine months to report this event to the Secretary of Energy or to notify the NNSA employees whose information was stolen.  
(5)In 2006, an employee at LANL removed more than 1,588 pages of classified information from a classified vault. The employee removed these documents in paper format and also used electronic media to download classified information and remove it from the classified vault. The classified information included Secret/National Security Information and Secret/Restricted Data on nuclear weapons.  
(6)These ongoing events demonstrate NNSA has failed to take any comprehensive action to protect national security and prevent the loss of classified information. 
3.Department of Energy to oversee certain safety, security, and health functions of National Nuclear Security Administration 
(a)NNSA safety, security, and health activities subject to DOE oversightSection 3220 of the National Nuclear Security Administration Act (50 U.S.C. 2410) is amended by adding at the end the following: 
 
(f)Status of safety, security, and health personnelNotwithstanding the restrictions of subsections (a) and (b), each officer or employee of the Administration, or of a contractor of the Administration, who is carrying out activities related to safeguards and security (including cyber security), emergency management, integrated safety management, or environment, safety, and health operations shall, in carrying out those activities, be subject to the authority, direction, and control of the Secretary of Energy or the Secretary’s delegate.. 
(b)Secretary freed To delegate within DOE the oversight of NNSA safety, security, and health activitiesSection 202(c)(3) of the Department of Energy Organization Act (42 U.S.C. 7132(c)(3)) is amended by striking Such authority and inserting With respect to an activity other than an activity specified in section 3220(f) of the National Nuclear Security Administration Act, such authority. 
 
